IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-20160
                          Summary Calendar



                        BOBBY LEE MONTGOMERY,

                                            Plaintiff-Appellant,

                               versus

     JOHNSTON, Lieutenant/Captain; BENNETT, Captain; BROWN,
Sergeant/Lieutenant; FERRIS, Sergeant; HOLLEY, Sergeant; HECTOR,
                     Officer; VICE, Officer,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                        USDC No. H-97-2824
                       - - - - - - - - - -

                            June 11, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Bobby Lee Montgomery, Texas prisoner #782057, appeals the

district court’s dismissal of his pro se, in forma pauperis (IFP)

42 U.S.C. § 1983 complaint as frivolous under 28 U.S.C.

§ 1915(e)(2).   The district court may dismiss an IFP complaint as

frivolous under § 1915(e)(2)(B)(i) if it lacks an arguable basis in

law or fact.    Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1997).   This court reviews the dismissal of an IFP complaint as

frivolous for an abuse of discretion.          Siglar, 112 F.3d at 193.

     In his complaint, Montgomery alleged that the defendants

subjected him to cruel and unusual punishment by (1) threatening

him; (2) strip searching him; (3) requiring that he sit in the

recreational yard in the sun for four hours clad only in his boxer

shorts; and (4) requiring that he walk across the recreational yard

in his bare feet.

     Verbal    threats    by   prison    guards   do    not     amount   to    a

constitutional violation.      See Lynch v. Cannatella, 810 F.2d 1363,

1376 (5th Cir. 1987).     Furthermore, strip searches are reasonably

related to the legitimate penological interest in security.                   See

Hay v. Waldron, 834 F.2d 481 (5th Cir. 1987).

     As for Montgomery’s claim stemming from his confinement in the

recreational    yard,    Montgomery     does   not     allege    that    Ferris

participated in the placement and confinement of the inmates in the

recreational yard.       Thus, the district court did not abuse its

discretion in dismissing Montgomery’s recreational yard incident

claim against Ferris. Jacquez v. Procunier, 801 F.2d 789, 793 (5th

Cir. 1986)(“In order to successfully plead a cause of action in

§ 1983 cases, plaintiffs must enunciate a set of facts that

illustrate the defendants’ participation in the wrong alleged.”)

     The claims against Johnston, Holley, Bennett, Vice, and Hector

do not state an Eighth Amendment violation.            For an violation to

occur, “there is an objective requirement that the condition ‘must

be so serious as to deprive prisoners of the minimal civilized

measure of life’s necessities, as when it denies the prisoner some
basic human need.’”     Woods v. Edwards, 51 F.2d 577, 581 (5th Cir.

1995) (quoting Farmer v. Brennan, 114 S. Ct. 1970, 1976 (1994).

Although   Montgomery’s    allegation   that   he   was   placed   in   the

recreational yard for four hours and was required to walk across

the hot concrete in his bare feet is not supported by anything in

the record, we must accept    his allegation as true in this stage of

the proceeding.2   Even if true, Montgomery’s allegations fail to

show that he was denied the minimal civilized measure of life’s

necessities, however.      Occassional exposure to the heat, without

more, is not a constitutional violation. See id. (holding that the

temperature in extended lockdown, although uncomfortably hot, did

not constitute cruel and unusual punishment); Wilson v. Seiter, 893
F.2d 861, 865 (6th Cir. 1990) (stating “we are unaware of any

precedent holding that occassional exposure to 95 degree heat”

constitutes cruel and unusual punishment), vacated on other grounds

by 111 S. Ct. 2321 (1991).

     Montgomery contends for the first time in this court that

Assistant Warden Bickham was aware of the actions of his officers

and falsely denied that the inmates had been confined in the

recreational yard for four hours.       He also argues for the first

time that the defendants rendered inadequate medical treatment.

Montgomery’s allegations involve factual issues, which were capable

of resolution by the district court, and which cannot rise to the

level of plain error.     See United States v. Vital, 68 F.3d 114, 119

(5th Cir. 1995); Gabel v. Lynaugh, 835 F.2d 124, 125 (5th Cir.

1988)(“Generally speaking, we are a court of errors and appeals;

     2
         Ashe v. Corley, 992 F.2d 540, 544 (5th Cir. 1993).
and the trial court cannot have erred as to matters which were not

presented to it.”) Montgomery’s motion for production of documents

is DENIED.

     AFFIRMED.